             Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 1 of 24




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 JANE DOE,

        Plaintiff

 v.                                                     CASE NO.______________

 HOWARD UNIVERSITY,                                     Jury Trial Demanded

        Defendant.



                                           COMPLAINT

       COMES NOW the Plaintiff, Jane Doe, by and through counsel, and files this Complaint

for damages and alleges as follows:

                                JURISDICTION AND PARTIES

       1.      Plaintiff Jane Doe is an adult resident of the state of Texas. At all times relevant

hereto, Plaintiff was an adult student at Howard University and was enrolled in the juris doctor

program at Howard University School of Law.

       2.      Defendant Howard University is an institute of higher education located in the

District of Columbia at 2400 6th Street NW, Washington, DC 20059. At all times relevant hereto,

Howard University was a recipient of federal financial assistance within the meaning of 20 U.S.C.

§ 1681(a).

       3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1332(a),

and 1367.

       4.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b) in that the Defendant

resides and maintains its principal place of business in this judicial district and a substantial part

of the events and omissions giving rise to the claim occurred in this judicial district.
             Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 2 of 24




                                   FACTUAL ALLEGATIONS

       5.      On January 7, 2017, Plaintiff was raped and sexually assaulted by Dr. Shawn

Eastmond, a Howard University faculty member. The rape and assault occurred in off-campus

student housing where both Plaintiff and Eastmond resided.

       6.      At all times relevant hereto, Eastmond was hired, employed, retained, and

supervised by Howard University. At all times relevant hereto, Eastmond was permitted by

Howard University to reside in off-campus student housing despite his status as a faculty member.

       7.      At all times relevant hereto, Howard failed to adequately, properly, and reasonably

hire, employ, retain, and supervise Eastmond, directly and proximately causing damages to

Plaintiff which are set forth herein.

       8.      The rape and sexual assault by a Howard University faculty member subjected the

Plaintiff to a sexually hostile educational environment in violation of Title IX of the Education

Amendments of 1972, 20 U.S.C. § 1681, et seq. (hereinafter “Title IX”). This sexually hostile

educational environment was so severe, pervasive, and objectively offensive that it interfered with

Plaintiff’s educational opportunities and benefits.

       9.      After promptly reporting the assault to the Howard University Title IX office,

Plaintiff experienced acts and omissions by Howard University personnel that violated Title IX as

well as Howard University’s own Title IX Policy.

       10.     Such violations evinced a deliberate indifference to the rights and safety of the

Plaintiff. Such violations created, contributed to, and perpetuated a sexually hostile educational

environment that was so severe, pervasive, and objectively offensive so as to interfere with

Plaintiff’s educational opportunities and benefits.      Such violations constituted continued



                                                 2
              Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 3 of 24




discrimination, harassment, and retaliation on the basis of sex, causing damages to Plaintiff which

are set forth herein.

A.      The Howard University Title IX Policy

        11.     Title IX is a federal statute prohibiting discrimination, harassment, and retaliation

on the basis of sex, applying to colleges and universities—such as Howard University—that

receive federal financial assistance. The statute prohibits a university’s deliberate indifference to

reports of sexual assault involving students.

        12.     Under Title IX, when a university knows or reasonably should know about sexual

violence that creates a hostile or unsafe environment, the university must take immediate action to

eliminate the sexual violence, prevent its recurrence, and address its effects.

        13.     Title IX mandates that, if a student complains of sexual violence or discrimination,

the university conduct an adequate and impartial investigation of the complaint. Both Title IX and

the Clery Act, 20 U.S.C. § 1092(f), require that the university inform the complainant of the

outcome of any such investigation.

        14.     Pursuant to the mandates of Title IX, in 1999 Howard created and enacted a policy

titled “Title IX Policy on Prohibited Sexual and Gender-Based Harassment and Violence and Other

Forms of Interpersonal Violence” (hereinafter “Title IX Policy”).

        15.     Under the language of its Title IX Policy, Howard expressly recognizes that

“[s]exual and gender-based harassment, discrimination and violence, dating violence, domestic

violence and stalking (collectively referred to in this Policy as “Prohibited Conduct”) are violations

of federal law and District of Columbia, Maryland, and Virginia law.” The Title IX Policy

continues: “Therefore, Prohibited Conduct committed by any member of the Howard University

community, including students, staff, faculty, administrators, contractors, and third parties, shall



                                                  3
              Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 4 of 24




not be tolerated under any circumstance. Such conduct is strictly prohibited under both Title IX

and Title VII, and by this University policy.”

       16.      Howard University’s Title IX policy applies to reports of Prohibited Conduct in the

following situations:

             a. The conduct occurs on-campus or on University property;

             b. The conduct occurs in the context of a University-related or sponsored educational
                program or activity, regardless of location (including travel, research, and
                internship programs);

             c. The conduct occurs through the use of University-owned or provided technology
                resources; or

             d. The conduct has a sufficient nexus to the University, such as continuing adverse
                effects or the creation or continuation of a hostile environment on campus.

       17.      The Howard University Title IX Coordinator “shall oversee the investigation and

resolution of reported misconduct, direct the provision of any remedial and protective measures

(including oversight of the failure to abide by an interim protective measure), and monitor the

administration of any request for review of the finding.”

       18.      Section X of the Howard Title IX Policy is titled “University Action Upon Receipt

of a Report.” In relevant part, Section X sets out the following:

             a. Upon receipt of a report of Prohibited conduct, the University will consult with the
                Complainant to identify and provide reasonable and appropriate interim measures
                designed to preserve the Complainant’s educational experience, protect the
                Complainant during an investigation, address safety concerns for the broader
                University community, maintain the integrity of the investigative and/or resolution
                process, and deter retaliation.

             b. The determination of whether to impose the interim protective measure of interim
                suspension or administrative leave will be made by the Title IX Coordinator in
                consultation with the Provost and/or an appropriate Cabinet-level administrator. A
                Respondent may be suspended on an interim basis when the University has received
                information that indicates that the continued presence on campus of the Respondent
                will likely have a serious effect on the physical, mental, or emotional health, safety,
                or well-being of another person; when physical safety is seriously threatened; or


                                                   4
              Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 5 of 24




                when the ability of the University to carry out its operation is threatened or
                impaired.

             c. At the conclusion of the initial assessment [of the complaint] the University will
                provide the Complainant with a written summary of the topics discussed during the
                initial assessment, and will outline the manner in which the matter will proceed.

       19.      The Title IX Policy sets out a “Timeframe for Investigation and Resolution.” The

Policy states that “[t]he Title IX Office endeavors to complete the investigation and resolution

process within a reasonable timeframe—approximately 60 calendar days following the notice of

the investigation . . . If an investigation or resolution will not be completed within 60 days from

the notice of investigation, the University will provide written notice to the parties which will

include a statement of the reason(s) necessitating the extension.”

       20.      The Policy states that “[w]hen the University receives a report alleging a violation

of this policy, the Title IX Coordinator will appoint one or more investigators to conduct a prompt,

thorough, fair, and impartial investigation.”

       21.      Under the Title IX Policy, “[a] Title IX Officer will provide the Complainant and

the Respondent with a written Notice of Investigation within ten (10) days of receiving a

complaint, which includes the following information: (1) the names of the Complainant and the

Respondent; (2) the date, time (if known), location, and nature of the reported conduct; (3) the

reported policy violation(s); (4) the name of the investigator; (5) information about the parties’

respective rights and responsibilities; (6) any interim remedial or protective measures; (7) the

prohibition against retaliation; (8) the importance of preserving any potentially relevant evidence

in any format; (9) how to challenge participation by the investigator on the basis of a conflict of

interest or bias; and (10) a copy of this policy.”

       22.      According to the Policy, “[d]uring an investigation, the investigator will seek to

meet separately with the Complainant, Respondent, and relevant witnesses.” Further, “[t]he


                                                     5
               Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 6 of 24




investigator will also gather other relevant information or evidence, including documents,

photographs, communications between the parties, and other records as appropriate.”

        23.     Howard’s Title IX Policy requires the preparation of a “Preliminary Report of

Investigation” at the conclusion of the fact-gathering portion of the investigation, and which is

“used in determining whether there was a policy violation.” Subsequently, “[t]he Preliminary

Report of Investigation and accompanying documents will be made available to the Complainant

and the Respondent to review” and each party will be given the opportunity to provide feedback

and additional information.

        24.     Within seven days of receiving feedback and additional information with respect to

the Preliminary Report Investigation, “the investigator will prepare a final Report of Investigation”

that “will include a summary of the relevant facts and applicable policy; a determination as to

whether there is sufficient information, by a preponderance of the evidence, to support a finding

of responsibility for a violation of the policy; the rationale for this finding; if there is a finding of

responsibility for a violation of the policy, the sanctions to be imposed; and notification of the

available procedures to contest the finding and/or sanction.”

        25.     After receiving the Final Report of Investigation, each party “may accept or contest

the findings or sanctions stated in the Final Report of Investigation” by submitting a written

statement to the Title IX Coordinator. The Provost will then “reach a final determination as to the

outcome and sanction within ten days of receipt of the Report of Investigation and the parties’

statements.”

        26.     After the decision is finalized, “both the Complainant and the Respondent will be

contacted to schedule an individual Findings Meeting with the Title IX investigator. During this

meeting, each party will receive written notification of the results of the investigation.”



                                                   6
              Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 7 of 24




B.      The Rape and Sexual Assault of Plaintiff Jane Doe at UTC Student Apartments

        27.       From approximately August 2014 until June 2017, Plaintiff Jane Doe was a student

enrolled in the juris doctor program at the Howard University School of Law.

        28.       For the three years she was enrolled at Howard, Plaintiff lived at Vie Towers, f/k/a

University Town Center Student Apartments (hereinafter “UTC Student Apartments”), located in

Hyattsville, Maryland.

        29.       Prior to beginning her first year of law school while searching for available graduate

student housing, Plaintiff was directed to UTC Student Apartments by Howard University

administrators.

        30.       To Plaintiff’s knowledge at the time, the resident population at UTC Student

Apartments consisted entirely of undergraduate and graduate students at local universities and

colleges, including Howard University.

        31.       Upon information and belief, at all times relevant hereto, UTC Student Apartments

advertised itself as a student housing community.1 UTC Student Apartments provided its students

with common-area study lounges and a free daily shuttle to and from Howard University campus.

        32.       At no point did Howard University or its administrators communicate to Plaintiff

that it permitted staff and faculty to reside at UTC Student Apartments alongside students.

        33.       From August 2014 until late 2016, Plaintiff resided at UTC Student Apartments

without incident. At some point in 2015, Plaintiff met a man in the common-area study lounge

named Shawn Eastmond.

        34.       Eventually, Eastmond informed Plaintiff that he resided at UTC Student

Apartments and that he was a faculty member, lecturer and professor at Howard University.


1
 Vie Towers currently advertises itself as “a premier student community” that “gives students full-access to luxury
amenities and features.” https://www.vietowers.com/.

                                                        7
                 Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 8 of 24




           35.     Upon information and belief, Howard University hired, employed, and retained

Eastmond as a professor/lecturer in the Department of Physics. At all times relevant hereto,

Eastmond was a faculty member of Howard University.

           36.     On occasion, Eastmond and Plaintiff saw each other in passing in and around UTC

Student Apartments and would engage in friendly conversation.

           37.     On January 6, 2017, Eastmond invited Plaintiff to his room at UTC Student

Apartments. In his room, Plaintiff and Eastmond engaged in conversation. At some point during

the evening, Eastmond offered Plaintiff a piece of fruit and a glass of water.

           38.     Plaintiff ate the piece of fruit and drank the glass of water provided by Eastmond.

Within minutes, Plaintiff began to feel physically unwell.             Eventually, she became dizzy,

incapacitated, and unable to move.

           39.     At this point, Eastmond physically overtook Plaintiff. He proceeded to sexually

assault and vaginally rape Plaintiff against her will. Plaintiff was unable to physically move and

fight off the assault. She verbalized her unwillingness to engage in sexual contact with Eastmond;

however, Eastmond continued the sexual violence despite Plaintiff’s pleading for him to stop.

           40.     In the early morning hours of January 7, 2017, after raping Plaintiff more than once,

Eastmond physically lifted Plaintiff to her feet and gave her a “Plan B” pill,2 which he had in ample

supply. He then admonished Plaintiff to remain silent about the assault. He told Plaintiff that if

she attempted to tell anyone what happened, no one would believe her. He offered money to

Plaintiff to remain quiet about the assault.

           41.     In a state of shock and panic, and without full physical or mental faculties, Plaintiff

left Eastmond’s room and walked with great difficulty back to her room.



2
    Plan B is an emergency contraceptive.

                                                     8
               Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 9 of 24




         42.    Later that morning, Eastmond called Plaintiff. During this conversation, he told

Plaintiff that he would pay her a sum of money if she refrained from telling anyone about the

sexual assault and rape. He also requested that, in exchange for the sum of money, Plaintiff come

to his room 2-3 times per week to perform sex acts. Plaintiff declined forcefully and hung up the

phone.

         43.    Later that day, Plaintiff called the Howard University Violence Prevention Hotline

and reported the assault. The Director of the Howard University Interpersonal Violence Prevision

Program, Dr. Akosoa McFadgion, picked Plaintiff up at UTC Student Apartments and took her to

Washington Hospital Center.

         44.    At Washington Hospital Center, a Sexual Assault Forensic Examination was

performed.

         45.    After the Examination concluded, Plaintiff was promptly moved, with the

assistance of Dr. McFadgion and campus police, to Slowe Hall—a Howard University

undergraduate dormitory in Washington, DC—in order to ensure her wellbeing and safety.

         46.    On January 8, 2017, Plaintiff filed a police report with the Hyattsville Police

Department and gave a formal statement about the rape and assault to law enforcement authorities.

C.       Howard University’s Title IX Investigation

         47.    On or about January 9, 2017 or January 10, 2017, Plaintiff met with Ms. Candi

Smiley, who at the time was the Howard University Title IX Coordinator. Upon information and

belief, Ms. Smiley was responsible for ensuring Howard University’s compliance with Title IX

and the Howard University Title IX Policy, including overseeing the investigation of student

reports of sexual assault, harassment, and discrimination. Upon information and belief, Ms. Smiley

no longer holds this position with Howard University.



                                                9
             Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 10 of 24




       48.     During this meeting with Ms. Smiley, Plaintiff provided Ms. Smiley with a full and

detailed report of the assault and rape perpetrated by Eastmond. Plaintiff also conveyed her desire

to terminate her lease at UTC Student Apartments and to find suitable and safe student housing

accommodations.

       49.     At this time, Ms. Smiley informed Plaintiff that an investigation into her Title IX

complaint would be performed and completed and that housing and academic accommodations

would be provided.

       50.     Soon after the meeting with Ms. Smiley, Plaintiff began seeking counseling and

mental health therapy services. Ultimately, after numerous therapy and counseling sessions, she

was found by Howard University mental health professionals to be suffering from post-traumatic

symptoms from the assault and rape.

       51.     On or about January 27, 2017, Plaintiff met with Dr. McFadgion and Dean Elaine

Bourne-Heath (hereinafter “Dean Heath”). At all times relevant hereto, Dean Heath was the Dean

of Special Student Services and directed the Howard University Office of Special Student

Services. Among other responsibilities, the Office of Special Student Services was responsible

for providing academic and housing accommodations to students determined to have a disability.

       52.     The purpose of this meeting was for Plaintiff to receive academic accommodations

due to the psychological and mental distress she was experiencing as a result of the rape, and to

receive housing accommodations, i.e., permanent placement in an on-campus dormitory with

housing fees waived by Howard University.

       53.     During the meeting, Plaintiff requested that her professors be notified about her

disability, so that her academic standing was not affected negatively.




                                                10
             Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 11 of 24




       54.     During the meeting, Plaintiff requested to be permanently moved from Slowe Hall

undergraduate dormitory to a graduate dormitory due to noise and lack of suitability for graduate

housing. Dean Heath responded, telling Plaintiff that “beggars can’t be choosers” if she wanted

Howard to waive housing fees.

       55.     During the meeting, Dean Heath demanded that Plaintiff describe in detail the

nature and circumstances of the rape and assault in order for Plaintiff to receive requested

accommodations. As Plaintiff uncontrollably cried as she described the assault in painful detail,

Dean Health ordered Plaintiff to “suck it up,” “get over it,” “move on,” and to stop crying about

being raped. Dean Heath ordered Plaintiff out of her office as Plaintiff cried profusely.

       56.     Plaintiff informed Ms. Smiley promptly about Dean Heath’s hurtful,

unprofessional, and retaliatory remarks.

       57.     On or about January 30, 2017, Plaintiff was informed by her former roommate that

Eastmond was still living at UTC Student Apartments and was walking around her former floor.

Plaintiff, deeply troubled and frightened by this news, promptly reported this to Dr. McFadgion

and Ms. Smiley.

       58.     At this time, Plaintiff again requested that she be let out of her lease at UTC Student

Apartments, which she was still responsible for paying. Ms. Smiley proceeded to request that

UTC Student Apartments terminate Plaintiff’s lease “due to a conflict with another Howard

University student who resides in UTC housing.” Despite her knowledge the Eastmond was not a

Howard University student, but rather a faculty member who had been credibly accused of raping

a student, Ms. Smiley did not identify Eastmond by name or the fact that he was a faculty member

at Howard University.




                                                 11
             Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 12 of 24




       59.     On or about February 1, 2017, Plaintiff secured new housing accommodations and

moved to another Howard University residence hall.

       60.     For the next several weeks, Plaintiff did not receive any information from Ms.

Smiley or any personnel from the Howard Title IX office concerning the investigation into her

complaint concerning the January 7th assault and rape. During this time period, Plaintiff received

no information indicating that Eastmond was prohibited from campus, terminated, or that measures

were in place to ensure Plaintiff would not encounter him or be subjected to further danger.

       61.     On or about March 29, 2017, Plaintiff learned that, despite her requests to secure

academic accommodations, Howard University had failed to notify her professors about her

disability and resulting absences. She contacted Dr. McFadgion to seek clarity as to why her

professors had not been notified.

       62.     On April 4, 2017, almost three months after Plaintiff’s Title IX complaint, Plaintiff

was contacted by Adrienne Packard, Director of Student Affairs at the Howard University School

of Law by email.      Ms. Packard informed Plaintiff that despite receiving the request for

accommodations, she “didn’t see a specific needed [sic] to share with the faculty”—a decision that

“may not have been accurate.”

       63.     Almost a month later and three-and-a-half months after the rape and assault, on

April 21, 2017, Ms. Packard informed Plaintiff that her professors had finally been informed of

her disability and the need for academic accommodations.

       64.     During the Spring 2017 Final Exam study period, Plaintiff learned that she had a

balance due on her Howard University account to cover the cost of her new housing

accommodations. This amount of money threatened to postpone or impede her ability to graduate

from Howard University School of Law. This was surprising and troubling to Plaintiff, as she was



                                                12
             Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 13 of 24




informed by Dean Heath and Dr. McFadgion that the University would waive her housing costs

as part of her Title IX accommodations.

       65.     Per her request, Plaintiff met with Dr. Anthony Wutoh, Provost and Chief

Academic Officer of Howard University to remediate this situation.

       66.     On May 8, 2017, Plaintiff sent an email to Danielle Holley-Walker, the Dean of the

Howard University School of Law inquiring about the balance due on her account and the fact that

it was preventing her from graduating. Plaintiff was informed by Dean Holley-Walker that the

balance would finally be removed from her account; five days before her graduation. On May 13,

2017, Plaintiff graduated from Howard University School of Law.

       67.     On June 30, 2017, almost five months after the January 7th rape and assault and

subsequent complaint to the Howard University Title IX office, Plaintiff was sent the Notice of

Findings by Ms. Smiley. The Notice of Findings stated that “it has been concluded that the

evidence presented is sufficient to sustain a finding of sexual violence in violation of the Title IX

policy. Based on a thorough review of the record, there is sufficient evidence to determine that

Dr. Eastmond committed acts [of] sexual violence against you.”

       68.     The Notice of Findings letter continued: “Dr. Eastmond shall be removed from his

lecturer position indefinitely, effective immediately. Dr. Eastmond shall be barred from the

campus and anywhere the University conducts business for one year. Dr. Eastmond may not return

to campus on, and not before, April 28, 2018. Dr. Eastmond shall be barred from employment at

Howard University, effective immediately and indefinitely.”

       69.     The Notice of Findings letter was signed by Dr. Anthony Wutoh, Provost and Chief

Academic Officer of Howard University.




                                                 13
             Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 14 of 24




       70.     The Notice of Findings letter indicated that the Title IX Investigator was an

individual named Marcus A. Winder. At no time did Plaintiff speak with Mr. Winder or any other

Title IX investigator about the January 7th rape and assault nor was she invited to do so, in violation

of Howard’s Title IX Policy.

       71.     At no time did any Howard University personnel, including but not limited to Ms.

Smiley and Mr. Winder, meet with Plaintiff to discuss the findings of the Title IX investigation, in

violation of Howard’s Title IX Policy.

       72.     At no time was Plaintiff provided with a final report detailing the investigation into

her Title IX complaint, beyond the Notice of Findings, in violation of Howard’s Title IX Policy.

       73.     At no time during the investigation of her Title IX complaint was Plaintiff provided

with notice that the investigation would take more than 60 days to complete, in violation of

Howard’s Title IX Policy.

       74.     At no time during the investigation of her Title IX complaint was Plaintiff provided

with a written summary of an initial assessment of her complaint, nor was she notified that an

initial assessment had been completed, in violation of Howard’s Title IX Policy.

       75.     At no time during the investigation of her Title IX complaint was Plaintiff provided

with a Preliminary Report of Investigation, in violation of Howard’s Title IX Policy.

       76.     At no time during the investigation of her Title IX complaint was Plaintiff provided

with a Final Report of Investigation, other than a brief “Notice of Findings” which was a letter

from Provost Wutoh totaling slightly more than one page, in violation of Howard’s Title IX Policy.

       77.     Plaintiff was never given an opportunity to either accept or contest the findings and

sanctions resulting from the investigation into her Title IX Complaint, in violation of Howard’s

Title IX Policy.



                                                  14
                Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 15 of 24




          78.     Plaintiff was never invited to a Findings Meeting with the Title IX Investigator, Mr.

Wilder, in violation of Howard’s Title IX Policy.

          79.     Howard University’s violations of Title IX and its own Title IX Policy

demonstrated deliberate indifference to the Plaintiff’s report of sexual assault and to her rights and

safety.

          80.     The acts and omissions of Howard University detailed herein directly and

proximately created a sexually hostile environment, caused Plaintiff to suffer academically, barred

her access to educational opportunity and benefit, and caused discrimination, harassment, and

retaliation on the basis of sex. The acts and omissions of Howard University detailed herein further

proximately caused Plaintiff to suffer severe and permanent damages, including physical,

emotional, mental, and psychological pain and suffering; economic damages including medical

expenses; personal embarrassment and humiliation; loss of employment opportunities; loss of

educational opportunities; and loss of past and future earnings.

                                        CAUSES OF ACTION

                                  COUNT I
          DISCRIMINATION IN VIOLATION OF TITLE IX OF THE EDUCATION
                     AMENDMENTS OF 1972 (20 U.S.C. § 1681, et seq.)

          81.     Plaintiff incorporates and realleges all preceding paragraphs of this Complaint as if

fully set forth herein.

          82.     Plaintiff was raped and sexually assaulted by Shawn Eastmond, a faculty member

and lecturer/professor employed by Howard University, at the UTC Student Apartments on

January 7, 2017.

          83.     The sexual assault and rape suffered by Plaintiff constituted a violation of her right

to an educational environment free from sexual discrimination, harassment, and violence under



                                                   15
             Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 16 of 24




Title IX, created and perpetuated a hostile environment on campus, and furthermore, was so severe,

pervasive, and objectively offensive that it deprived Plaintiff of access to educational opportunities

and benefits.

       84.      Plaintiff exercised her rights under Title IX by reporting the assault and rape to Dr.

McFadgion on January 7, 2017 and to Ms. Smiley on January 9, 2017 or January 10, 2017.

       85.      On or about January 7, 2017, Howard University had actual knowledge of

Plaintiff’s complaint of sexual assault, the name of the perpetrator of the assault, and the details

and circumstances of the sexual assault.

       86.      Despite Howard University’s aforesaid knowledge, the university acted with

deliberate indifference to Plaintiff’s complaint, as well as her rights, wellbeing, and safety in

investigating the complaint and providing the Plaintiff with reasonable and adequate

accommodations. Howard University acted with deliberate indifference in numerous ways,

including but not limited to the following:

             a. By allowing Eastmond to remain on campus and as a resident of UTC Student

                Apartments until at least late-April 2017;

             b. By retaining Eastmond as a faculty member of Howard University for a period of

                months after Plaintiff’s report, until at least late-April 2017;

             c. By failing to secure adequate and reasonable academic accommodations for

                Plaintiff in light of the disability she suffered due to the January 7th rape and assault;

             d. By failing to secure adequate and reasonable housing accommodations for Plaintiff

                in light of the disability she suffered due to the January 7th rape and assault;

             e. By taking more than 60 days to complete an investigation into Plaintiff’s Title IX

                complaint, in violation of Howard’s Title IX Policy;



                                                   16
Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 17 of 24




f. By failing to provide Plaintiff with notice that the investigation would take more

   than 60 days to complete, in violation of Howard’s Title IX Policy;

g. By failing to give Plaintiff an opportunity to speak with Mr. Winder or any other

   Title IX investigator about the January 7th rape and assault, in violation of Howard’s

   Title IX Policy;

h. By failing to give Plaintiff an opportunity to meet with any Howard personnel

   including but not limited to Ms. Smiley and Mr. Winder, to discuss the findings of

   the Title IX investigation, in violation of Howard’s Title IX Policy;

i. By failing to provide Plaintiff with a written summary of an initial assessment of

   her complaint, nor notifying her that an initial assessment had been completed, in

   violation of Howard’s Title IX Policy;

j. By failing to provide Plaintiff with a Preliminary Report of Investigation, in

   violation of Howard’s Title IX Policy;

k. By failing to provide Plaintiff with a Final Report of Investigation, other than a

   “Notice of Findings” summary letter, in violation of Howard’s Title IX Policy;

l. By failing to provide Plaintiff with an opportunity to either accept or contest the

   findings and sanctions resulting from the investigation into her Title IX Complaint,

   in violation of Howard’s Title IX Policy;

m. By failing to provide Plaintiff with an opportunity to comment or provide feedback

   on the investigation results, in violation of Howard’s Title IX Policy;

n. By failing to invite Plaintiff to, nor conduct, a Findings Meeting with the Title IX

   Investigator, Mr. Winder, in violation of Howard’s Title IX Policy;




                                    17
              Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 18 of 24




              o. By disregarding the seriousness of Plaintiff’s complaints or otherwise belittling or

                 humiliating her;

              p. By forcing Plaintiff to disclose the details of the January 7th sexual assault and rape

                 inappropriately and without sufficient basis, thereby breaching confidentiality.

        87.      The acts and omissions of Howard University set forth above violated Title IX as

well as Howard University’s own Title IX policy.

        88.      The acts and omissions of Howard University set forth above created and

perpetuated a sexually hostile environment, directly and proximately caused Plaintiff to suffer

academically, barred her access to educational opportunity and benefit, and caused discrimination

on the basis of sex.

        89.      The acts and omissions of Howard University set forth above directly and

proximately caused Plaintiff to suffer severe and permanent damages, including physical,

emotional, mental, and psychological pain and suffering; economic damages including medical

expenses; personal embarrassment and humiliation; loss of employment opportunities; loss of

educational opportunities; and loss of past and future earnings.



                               COUNT II
RETALIATION IN VIOLATION OF TITLE IX OF THE EDUCATION AMENDMENTS
                    OF 1972 (20 U.S.C. § 1681, et seq.)

        90.      Plaintiff incorporates and realleges all preceding paragraphs of this Complaint as if

fully set forth herein.

        91.      Plaintiff was raped and sexually assaulted by Shawn Eastmond, a faculty member

and lecturer/professor employed by Howard University, at the UTC Student Apartments on

January 7, 2017.



                                                   18
             Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 19 of 24




       92.      The sexual assault and rape suffered by Plaintiff constituted a violation of her right

to an educational environment free from sexual discrimination, harassment, and violence under

Title IX, created and perpetuated a hostile environment on campus, and furthermore, was so severe,

pervasive, and objectively offensive that it deprived Plaintiff of access to educational opportunities

and benefits.

       93.      Plaintiff exercised her rights under Title IX by reporting this assault and rape to Dr.

McFadgion on January 7, 2017 and to Ms. Smiley on January 9, 2017 or January 10, 2017.

       94.      On or about January 7, 2017, Howard University had actual knowledge of

Plaintiff’s complaint of sexual assault, the name of the perpetrator of the assault, and the details

and circumstances of the sexual assault.

       95.      After receiving notice of Plaintiff’s complaint of sexual assault, Howard University

retaliated against Plaintiff by failing to provide her with reasonable academic and housing

accommodations, and furthermore, by threatening her ability to graduate because of outstanding

residential fees caused by the sexual assault and rape.

       96.      Howard University further retaliated against Plaintiff when Howard University

personnel, including Dean Heath and Ms. Smiley, acted inappropriately, unprofessionally, and in

a chastising manner when discussing with Plaintiff the circumstances of her Title IX complaint.

       97.      Howard University further retaliated against Plaintiff by allowing Eastmond to

remain on campus, as a resident at a student housing facility, and as a member of the Howard

University faculty for a period of months after Plaintiff reported the assault and rape, threatening

the physical and psychological safety and wellbeing of Plaintiff.

       98.      Howard University further retaliated against Plaintiff by failing to adequately,

reasonably, or promptly investigate her Title IX complaint and communicate with Plaintiff about



                                                  19
               Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 20 of 24




the status and results of her Title IX investigation, in accordance with federal law and their own

Title IX Policy.

        99.      The acts and omissions of Howard University set forth above violated Title IX as

well as Howard University’s own Title IX policy.

        100.     The acts and omissions of Howard University set forth above created and

perpetuated a sexually hostile environment, directly and proximately caused Plaintiff to suffer

academically, barred her access to educational opportunity and benefit, and caused discrimination

on the basis of sex.

        101.     The acts and omissions of Howard University set forth above directly and

proximately caused Plaintiff to suffer severe and permanent damages, including physical,

emotional, mental, and psychological pain and suffering; economic damages including medical

expenses; personal embarrassment and humiliation; loss of employment opportunities; loss of

educational opportunities; and loss of past and future earnings.

                                            COUNT III
                                           NEGLIGENCE

        102.     Plaintiff incorporates and realleges all preceding paragraphs of this Complaint as if

fully set forth herein.

        103.     At all times relevant hereto, Howard University had a duty to use reasonable care

to ensure that Plaintiff, a Howard University student residing in off-campus student housing, was

not subjected to foreseeable harm and danger.

        104.     At all times relevant hereto, Howard University had a duty to use reasonable care

in the hiring, training, supervision, and retention of faculty members.

        105.     At all times relevant hereto, Howard University had a duty to use reasonable care

in ensuring that faculty members were not permitted to engage in sexual acts or sexual conduct

                                                  20
              Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 21 of 24




with students, or put in positions where they could foreseeably engage in sexual acts or sexual

conduct with students.

       106.     At all times relevant hereto, Eastmond was a faculty member and employee and/or

agent of Howard University.

       107.     Upon information and belief, Howard University hired and retained Eastmond,

despite Howard University’s actual or constructive knowledge that Eastmond was unfit,

dangerous, and/or otherwise posed a foreseeable threat of harm to students, thereby breaching its

duty of reasonable care to students including Plaintiff.

       108.     Upon information and belief, Howard University knew or should have known that

Eastmond resided at UTC Student Apartments, placing him in a position where he could

foreseeably engage in sexual acts or sexual conduct with students, thereby breaching their duty of

reasonable care to students including Plaintiff.

       109.     Howard University failed to exercise reasonable care in the retention and

supervision of Eastmond by permitting him, as a faculty member and lecturer/professor, to reside

in UTC Student Apartments and engage in conduct that created a foreseeably safety risk to

students.

       110.     As a direct and proximate result of the aforementioned breaches, Plaintiff was raped

and assaulted by Eastmond, a Howard University faculty member and lecturer/professor, on

January 7, 2017.

       111.     As a direct and proximate result of the aforementioned breaches, Plaintiff suffered

severe and permanent damages, including physical, emotional, mental, and psychological pain and

suffering; economic damages including medical expenses; personal embarrassment and




                                                   21
               Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 22 of 24




humiliation; loss of employment opportunities; loss of educational opportunities; and loss of past

and future earnings.

                                        COUNT IV
                                BREACH OF FIDUCIARY DUTY

        112.     Plaintiff incorporates and realleges all preceding paragraphs of this Complaint as if

fully set forth herein.

        113.     At all times relevant hereto, Plaintiff was enrolled at Howard University.

        114.     As an institute of higher learning, Howard University had a fiduciary relationship

with Plaintiff insofar as Plaintiff was reliant on Howard University for her education and an

environment in which Plaintiff could pursue her education free from sexual violence, assault,

harassment, discrimination, and retaliation from faculty members.

        115.     Howard University breached its fiduciary duty to Plaintiff by creating, tolerating,

perpetuating, and/or engaging in discrimination, harassment, and retaliation in violation of Title

IX, as set forth in the above paragraphs of this Complaint.

        116.     Howard University further breached its fiduciary duty to Plaintiff by failing to use

reasonable care in the hiring, retention, and supervision of Eastmond, as set forth in the above

paragraphs of this Complaint.

        117.     As a direct and proximate result of Howard University’s aforementioned breach of

fiduciary duty to Plaintiff, Plaintiff was raped and assaulted by Eastmond, a Howard University

faculty member and lecturer/professor, on January 7, 2017.

        118.     As a direct and proximate result of the aforementioned breaches, Plaintiff suffered

severe and permanent damages, including physical, emotional, mental, and psychological pain and

suffering; economic damages including medical expenses; personal embarrassment and




                                                  22
            Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 23 of 24




humiliation; loss of employment opportunities; loss of educational opportunities; and loss of past

and future earnings.



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully seeks a judgment against the Defendant, Howard

University, and prays for the following relief:

               a.      A declaratory judgment that Howard University’s policies, practices, and/or

               procedures challenged herein are unlawful and in violation of Title IX of the

               Education Amendments of 1972, 20 U.S.C. § 1681, et seq.;

               b.      A permanent injunction against Howard University and its officers, owners,

               agents, successors, employees, and/or representatives from engaging in conduct

               that violates Title IX and which creates and perpetuates a sexually hostile

               educational environment;

               c.      Compensatory damages in an amount to be determined at trial for Plaintiff’s

               physical, emotional, mental, and psychological pain and suffering; economic

               damages including medical expenses; personal embarrassment and humiliation;

               loss of employment opportunities; loss of educational opportunities; and loss of

               past and future earnings;

               d.      Punitive damages;

               e.      Costs and expenses;

               f.      Reasonable attorneys’ fees;

               g.      Pre-judgment and post-judgment interest; and

               h.      Such other relief as this Honorable Court deems just and proper.



                                                  23
    Case 1:20-cv-01769 Document 1 Filed 06/29/20 Page 24 of 24




                                             Respectfully submitted,

                                             ASHCRAFT & GEREL, LLP

                                             /s/ Drew LaFramboise
                                             Drew LaFramboise, Esq. (DC Bar #1018140)
                                             8403 Colesville Rd., Suite 1250
                                             Silver Spring, MD 20910
                                             (301) 770-3737
                                             dlaframboise@ashcraftlaw.com

                                             Counsel for Plaintiff Jane Doe




                        DEMAND FOR JURY TRIAL

A jury trial is hereby demanded as to all Defendants.


/s/ Drew LaFramboise
Drew LaFramboise, Esq.




                                        24
